Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 24, 2019

                                            No. 04-19-00748-CV

                                          IN RE Eukesha MAYE

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On October 23, 2019, relator filed a petition for writ of mandamus and a motion for
emergency stay. The court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and real party in
interest may file a response to the petition in this court no later than November 8, 2019. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s motion for emergency stay is GRANTED. The temporary orders and all other
proceedings in the underlying cause are STAYED pending final resolution of the petition for writ
of mandamus.

           It is so ORDERED on October 24, 2019.

                                                                      PER CURIAM


           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk




           This proceeding arises out of Cause No. 2006-CI-04682, styled In the Interest of C.K.W. and C.K.W.,
           1

Children, pending in the 73rd Judicial District Court, Bexar County, Texas, Honorable Mary Lou Alvarez presiding.